Title: To Thomas Jefferson from George Hammond, 22 November 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Lansdown near Philadelphia 22. Nov: 1793

I have the honor of acknowledging the receipt of your two letters of the 10th. of November, informing me that the district Attorney of the State of Maryland has been instructed to take measures, for finally settling the cases of the British brigs, Conyngham, and Pilgrim, captured by the French privateer the Sans Culottes of Marseille, and reclaimed, as taken within the jurisdiction of the United States; and that he is therein to proceed in the manner stated in your letter of the same date. I have also received a similar communication of the 15th. of November, relative to the instructions given to the district Attorney of Pennsylvania, to take measures for finally settling the case of the British ship William, captured by the French privateer le Citoyen Genet, and reclaimed also as taken within the jurisdiction of the United States.
I have consequently communicated the subjects, of the two former letters to his Majesty’s Vice-Consul for the State of Maryland, and of the latter to his Majesty’s Consul-general for the middle and Southern
 
States: And I have farther instructed those Gentlemen to pursue the measures that may be the best calculated for facilitating the objects of these several enquiries. I have the honor to be with sentiments of great respect, Sir, Your most obedient humble Servant

Geo. Hammond

